Exhibit 10.2

 

FORM OF REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of [                     ], 2010, by and among Deerfield Capital Corp., a
Maryland corporation (the “Company”) and Bounty Investments, LLC , a Delaware
limited liability company (together with its successors and assigns, “Bounty”)
and any additional investors satisfactory to Bounty in its sole discretion
(each, an “Additional Investor” and, together with Bounty, the “Investors”).

 

WHEREAS, the Investors have, pursuant to that certain Senior Subordinated
Convertible Note Purchase Agreement, dated as of March 22, 2010, among the
Company and the Investors (the “Convertible Note Agreement”), agreed to purchase
the Company’s Senior Subordinated Convertible Notes due 2017 (the “Notes”),
which are convertible into shares of common stock, $0.001 par value per share,
of the Company (the “Common Stock”);

 

WHEREAS, the Company has, pursuant to that certain Acquisition and Investment
Agreement, dated as of March 22, 2010, among the Company, Bounty and Columbus
Nova Credit Investment Management, LLC, a Delaware limited liability company
(the “Acquisition Agreement”), agreed to issue to Bounty a number of shares of
its Common Stock determined in accordance with Section 2.1(b) thereof (the
“Acquisition Shares”); and

 

WHEREAS, it is a condition to the closing (the “Closing”) of the transactions
contemplated by the Acquisition Agreement and the Convertible Note Agreement
that the Company, the Investors enter into this Agreement at or prior to the
Closing in order to grant the Investors and their assigns certain registration
rights as set forth herein.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:

 


1.             DEFINITIONS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS
SHALL HAVE THE RESPECTIVE MEANINGS SET FORTH IN THIS SECTION 1:


 

“Affiliate” of any Person shall mean any other Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such Person.  For purposes of this definition, “control” when used with respect
to any Person has the meaning specified in Rule 12b-2 under the Exchange Act;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

 

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined under Rule 405.

 

“Business Day” means a day that is a Monday, Tuesday, Wednesday, Thursday or
Friday and is not a day on which banking institutions in New York, New York
generally are authorized or obligated by law, regulation or executive order to
close.

 

“Commission” means the Securities and Exchange Commission or any other federal
agency then administering the Securities Act or Exchange Act.

 

1

--------------------------------------------------------------------------------


 

“Demand Registration” has the meaning set forth in Section 2(a).

 

“Demanding Holder” means the Holder requesting registration of Registrable
Securities pursuant to Section 2(a).

 

“Effective Date” means the time and date that the Registration Statement filed
pursuant to Section 2(a) is first declared effective by the Commission or
otherwise becomes effective.

 

“Effectiveness Date” means, with respect to each Registration Statement that may
be required pursuant to Section 2(a) hereof, (i) if the Company is a WKSI at
such time, the date such additional Registration Statement is filed or (ii) if
the Company is not a WKSI at such time, the earlier of: (x) the 45th day
following the written notice of demand therefor by the Demanding Holder and
(y) the fifth Trading Day following the date on which the Company is notified by
the Commission that such additional Registration Statement will not be reviewed
or is no longer subject to further review and comments.

 

“Effectiveness Period” has the meaning set forth in Section 2(a).

 

“Electing Holder” means (a) with respect to any Demand Registration pursuant to
Section 2(a), each Holder other than the Demanding Holding that requests to
include Registrable Securities in such Demand Registration and (b) with respect
to any Piggyback Registration pursuant to Section 3(a), each Holder that
requests to include Registrable Securities in such Piggyback Registration.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Filing Date” means with respect to each Registration Statement that may be
required pursuant to Section 2(a) hereof, (x) if the Company is then eligible to
file a Registration Statement on Form S-3, the 15th day following the written
notice of demand therefor by the Demanding Holder or (y) if the Company is not
then eligible to file a Registration Statement on Form S-3, the 30th day
following the written notice of demand therefor by the Demanding Holder,
provided, however, that if the Filing Date falls on a Saturday, Sunday or other
day that the Commission is closed for business, the Filing Date shall be
extended to the next Business Day on which the Commission is open for business.

 

“Freely Tradable” means, with respect to any security, a security that (i) is
eligible to be sold by the Holder thereof without any volume or manner of sale
restrictions under the Securities Act pursuant to Rule 144 or (ii) (A) if
certificated, does not and is not required to bear legends restricting the
transfer thereof and (B) if not certificated, does not and is not required to
bear a restricted CUSIP number and/or is not and is not required to be held in a
“restricted account” on behalf of a Holder by the Company’s transfer agent.

 

“Holder” or “Holders” means the record holder or holders, as the case may be,
from time to time of Notes and any Registrable Securities.

 

“Indemnified Party” has the meaning set forth in Section 6(c).

 

2

--------------------------------------------------------------------------------


 

“Indemnifying Party” has the meaning set forth in Section 6(c).

 

“Losses” has the meaning set forth in Section 6(a).

 

“Other Securities” has the meaning set forth in Section 2(d).

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Piggyback Notice” has the meaning set forth in Section 3(a).

 

“Piggyback Registration” has the meaning set forth in Section 3(a).

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or known to the Company to be threatened.

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“Questionnaire” has the meaning set forth in Section 4(k).

 

“Registrable Securities” means (i) the Acquisition Shares, (ii) the shares of
Common Stock issuable or issued upon the conversion of the Notes and (iii) any
securities issued as (or issuable upon the conversion or exercise of any
warrant, right or other security that is issued as) a dividend, stock split,
recapitalization or other distribution with respect to, or in exchange for, or
in replacement of, the securities referenced in clauses (i) or (ii) above or
this clause (iii); provided, however, that the term “Registrable Securities”
shall exclude in all cases any securities (1) sold or exchanged by a Person
pursuant to an effective registration statement under the Act or in compliance
with Rule 144, (2) that are Freely Tradable (it being understood that for
purposes of determining eligibility for resale under this clause (2), solely
with respect to clause (i) of the definition of Freely Tradable, no securities
held by any Holder shall be considered Freely Tradable to the extent such Holder
reasonably determines that it is an affiliate (as defined under Rule 144) of the
Company) or (3) that shall have ceased to be outstanding.

 

“Registration Default” has the meaning set forth in Section 2(b).

 

“Registration Default Date” has the meaning set forth in Section 2(b).

 

“Registration Default Period” has the meaning set forth in Section 2(b).

 

3

--------------------------------------------------------------------------------


 

“Registration Statement” means a registration statement in the form required to
register the resale of the Registrable Securities, and including the Prospectus,
amendments and supplements to each such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
such registration statement.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 405” means Rule 405 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 433” means Rule 433 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Special Interest” has the meaning set forth in Section 2(b).

 

“Suspension Period” has the meaning set forth in Section 2(a).

 

“Trading Day” means any day on which the Common Stock is traded on the Trading
Market, or, if there is no Trading Market, any Business Day.

 

“Trading Market” means the principal national securities exchange on which the
Common Stock is listed.

 

“WKSI” means a “well known seasoned issuer” as defined under Rule 405.

 


2.             DEMAND REGISTRATION AND PIGGYBACK RIGHTS ON DEMAND REGISTRATIONS.


 


(A)           SUBJECT TO SECTION 2(C), IF AT ANY TIME THE COMPANY RECEIVES A
WRITTEN REQUEST FROM BOUNTY OR, IF APPLICABLE IN ACCORDANCE WITH SECTION 2(C),
AN ADDITIONAL INVESTOR, THAT THE COMPANY REGISTER REGISTRABLE SECURITIES UNDER
THE SECURITIES ACT, THE COMPANY WILL PREPARE AND FILE WITH THE COMMISSION, AS
PROMPTLY AS REASONABLY PRACTICABLE BUT NOT LATER THAN THE APPLICABLE FILING
DATE, A REGISTRATION STATEMENT COVERING THE RESALE OF ALL REGISTRABLE SECURITIES
THAT THE DEMANDING HOLDER REQUESTS TO BE REGISTERED (EACH SUCH REGISTRATION, A
“DEMAND REGISTRATION”);

 

4

--------------------------------------------------------------------------------


 


PROVIDED, THAT THE COMPANY SHALL NOT BE REQUIRED TO REGISTER THE REGISTRABLE
SECURITIES UNLESS THE DEMANDING HOLDER HAS REQUESTED TO INCLUDE IN SUCH
REGISTRATION AT LEAST THE LESSER OF (A) 1,000,000 SHARES OF COMMON STOCK OR
(B) IF THE COMMONS STOCK IS THEN LISTED, REGISTRABLE SECURITIES HAVING A FAIR
MARKET VALUE (BASED ON THE CLOSING PRICE OF THE COMMON STOCK QUOTED ON THE
TRADING MARKET IMMEDIATELY PRECEDING THE DATE THE REQUEST IS RECEIVED BY THE
COMPANY) OF $5,000,000.  THE REGISTRATION STATEMENT (I) SHALL BE ON FORM S-3
(EXCEPT IF THE COMPANY IS NOT THEN ELIGIBLE TO REGISTER FOR RESALE THE
REGISTRABLE SECURITIES ON FORM S-3, IN WHICH CASE SUCH REGISTRATION SHALL BE ON
ANOTHER APPROPRIATE FORM FOR SUCH PURPOSE) AND, IF THE COMPANY IS A WKSI AS OF
THE FILING DATE, SHALL BE AN AUTOMATIC SHELF REGISTRATION STATEMENT AND
(II) SHALL CONTAIN (EXCEPT IF OTHERWISE REQUESTED BY THE DEMANDING HOLDER OR
REQUIRED PURSUANT TO WRITTEN COMMENTS RECEIVED FROM THE COMMISSION UPON A REVIEW
OF SUCH REGISTRATION STATEMENT) THE “PLAN OF DISTRIBUTION” IN SUBSTANTIALLY THE
FORM ATTACHED HERETO AS ANNEX A.  THE COMPANY WILL USE ITS COMMERCIALLY
REASONABLE EFFORTS TO CAUSE THE REGISTRATION STATEMENT TO BE DECLARED EFFECTIVE
OR OTHERWISE TO BECOME EFFECTIVE UNDER THE SECURITIES ACT AS SOON AS POSSIBLE
BUT, IN ANY EVENT, NO LATER THAN THE EFFECTIVENESS DATE, AND WILL USE ITS
COMMERCIALLY REASONABLE EFFORTS TO KEEP THE REGISTRATION STATEMENT CONTINUOUSLY
EFFECTIVE FROM THE EFFECTIVENESS DATE UNTIL THE EARLIEST TO OCCUR OF (I) THE
DATE ON WHICH THE DEMANDING HOLDER NOTIFIES THE COMPANY IN WRITING THAT ALL
REGISTRABLE SECURITIES INCLUDED IN SUCH REGISTRATION STATEMENT HAVE BEEN SOLD IN
RELIANCE THEREON OR THAT THE OFFERING FOR THE SALE THEREOF (OR ANY UNSOLD
PORTION THEREOF) HAS BEEN ABANDONED, AND (II) 30 DAYS FOLLOWING THE DATE THAT
SUCH REGISTRATION STATEMENT WAS DECLARED EFFECTIVE BY THE COMMISSION (SUCH
PERIOD, THE “EFFECTIVENESS PERIOD”).  THE COMPANY SHALL PROMPTLY NOTIFY ALL
OTHER HOLDERS OF ANY DEMAND MADE BY A DEMANDING HOLDER, AND EACH SUCH HOLDER WHO
WISHES TO INCLUDE ALL OR A PORTION OF SUCH HOLDER’S REGISTRABLE SECURITIES IN
THE DEMAND REGISTRATION SHALL SO NOTIFY THE COMPANY WITHIN FIFTEEN DAYS AFTER
THE RECEIPT BY THE HOLDER OF THE NOTICE FROM THE COMPANY.  UPON ANY SUCH
REQUEST, THE ELECTING HOLDERS SHALL BE ENTITLED TO HAVE THEIR REGISTRABLE
SECURITIES INCLUDED IN THE DEMAND REGISTRATION, SUBJECT TO SECTION 2(D). 
NEITHER THE COMPANY NOR ANY OTHER PERSON (OTHER THAN THE DEMANDING HOLDER AND
ANY ELECTING HOLDERS) SHALL BE ENTITLED TO INCLUDE OTHER SECURITIES IN ANY
DEMAND REGISTRATION WITHOUT THE PRIOR WRITTEN CONSENT OF THE DEMANDING HOLDER. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, UPON NOTICE TO THE
HOLDERS, WITHOUT INCURRING OR ACCRUING ANY OBLIGATION TO PAY ANY SPECIAL
INTEREST PURSUANT TO SECTION 2(B), THE COMPANY MAY SUSPEND THE USE OR
EFFECTIVENESS OF THE REGISTRATION STATEMENT, OR DELAY THE FILING DATE, FOR UP TO
30 CONSECUTIVE DAYS AND UP TO 90 DAYS IN THE AGGREGATE, IN ANY 365-DAY PERIOD (A
“SUSPENSION PERIOD”) IF THE BOARD OF DIRECTORS OF THE COMPANY DETERMINES THAT
THERE IS A VALID BUSINESS PURPOSE FOR EXTENSION, WHICH VALID BUSINESS PURPOSE
SHALL INCLUDE WITHOUT LIMITATION PLANS FOR A REGISTERED PUBLIC OFFERING, AN
ACQUISITION OR OTHER PROPOSED OR PENDING CORPORATE DEVELOPMENTS AND SIMILAR
EVENTS (IT BEING AGREED THAT THE NOTICE OF THE EXTENSION PERIOD NEED NOT STATE
THE REASON THEREFOR); PROVIDED THAT (I) A SUSPENSION PERIOD SHALL NOT PREVENT
THE HOLDERS FROM REQUESTING ANY DEMAND REGISTRATION OR ELECTING TO PARTICIPATE
IN ANY PIGGYBACK REGISTRATION UNDER SECTION 3, (II) A SUSPENSION PERIOD SHALL
NOT APPLY TO HOLDERS IN ANY PIGGYBACK REGISTRATION TO THE EXTENT THE COMPANY HAS
WAIVED THE SUSPENSION PERIOD WITH RESPECT TO ANY REGISTERED OFFERING OF OTHER
SECURITIES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF ANY OTHER PERSON, WHICH
OFFERING GIVES RISE TO SUCH PIGGYBACK REGISTRATION AND (III) A SUSPENSION PERIOD
MAY NOT BE IN EFFECT, AND MAY NOT COMMENCE, AT ANY TIME DURING THE PERIOD FROM
AND AFTER THE DATE THAT NOTES ARE REDEEMED PURSUANT TO SECTION 4 OF THE
CONVERTIBLE NOTE AGREEMENT THROUGH 5:00 P.M. NEW YORK CITY TIME ON THE DATE THAT
IS 10 CONSECUTIVE TRADING DAYS AFTER THE DATE OF SUCH

 

5

--------------------------------------------------------------------------------


 


REDEMPTION.  IN THE EVENT THE COMPANY EXERCISES ITS RIGHTS UNDER THE PRECEDING
SENTENCE, THE HOLDERS AGREE TO SUSPEND, IMMEDIATELY UPON THEIR RECEIPT OF THE
NOTICE REFERRED TO ABOVE, THEIR USE OF THE PROSPECTUS RELATING TO SUCH
REGISTRATION STATEMENT IN CONNECTION WITH ANY SALE OR OFFER TO SELL REGISTRABLE
SECURITIES AND NOT TO SELL ANY REGISTRABLE SECURITIES PURSUANT THERETO UNTIL
SUCH HOLDER HAS BEEN ADVISED IN WRITING BY THE COMPANY THAT THE APPLICABLE
PROSPECTUS MAY BE USED OR IS EFFECTIVE (WHICH NOTICE THE COMPANY AGREES TO
PROVIDE PROMPTLY FOLLOWING THE LAPSE OF THE EVENT OR CIRCUMSTANCE GIVING RISE TO
SUCH SUSPENSION).  EACH HOLDER SHALL KEEP CONFIDENTIAL THE FACT OF THE DELIVERY
OF THE EXTENSION NOTICE EXCEPT AS REQUIRED BY APPLICABLE LAW.  IF THE COMPANY
DELAYS ANY FILING DATE PURSUANT TO A SUSPENSION PERIOD, THEN THE DEMANDING
HOLDER MAY WITHDRAW THE DEMAND REGISTRATION AT ANY TIME PRIOR TO THE FILING OF
THE REGISTRATION STATEMENT BY PROVIDING WRITTEN NOTICE TO THE COMPANY.


 


(B)           IF, WITH RESPECT TO ANY REGISTRATION STATEMENT REQUIRED BY THIS
SECTION 2: (I) SUCH REGISTRATION STATEMENT IS NOT FILED ON OR PRIOR TO ITS
FILING DATE, (II) SUCH REGISTRATION STATEMENT IS NOT DECLARED EFFECTIVE BY THE
COMMISSION OR DOES NOT OTHERWISE BECOME EFFECTIVE ON OR PRIOR TO ITS REQUIRED
EFFECTIVENESS DATE, (III) THE COMPANY FAILS TO FILE WITH THE COMMISSION A
REQUEST FOR ACCELERATION WITH RULE 461 PROMULGATED UNDER THE SECURITIES ACT,
WITHIN FIVE TRADING DAYS OF THE DATE ON WHICH THE COMPANY IS NOTIFIED (ORALLY OR
IN WRITING, WHICHEVER IS EARLIER) BY THE COMMISSION THAT SUCH REGISTRATION
STATEMENT WILL NOT BE REVIEWED OR IS NOT SUBJECT TO FURTHER REVIEW, OR
(IV) AFTER ITS EFFECTIVE DATE, SUCH REGISTRATION STATEMENT CEASES FOR ANY REASON
TO BE EFFECTIVE AND AVAILABLE TO THE HOLDERS AS TO ALL REGISTRABLE SECURITIES TO
WHICH IT IS REQUIRED TO COVER AT ANY TIME PRIOR TO THE EXPIRATION OF THE
EFFECTIVENESS PERIOD (IN EACH CASE, EXCEPT AS SPECIFICALLY PERMITTED HEREIN WITH
RESPECT TO ANY APPLICABLE SUSPENSION PERIOD AND SUBJECT TO SECTION 2(D)) (ANY
SUCH FAILURE OR BREACH BEING REFERRED TO AS A “REGISTRATION DEFAULT”, AND FOR
PURPOSES OF CLAUSES (I) OR (II) THE DATE ON WHICH SUCH REGISTRATION DEFAULT
OCCURS, AND FOR PURPOSES OF CLAUSE (III) THE DATE ON WHICH SUCH FIVE TRADING DAY
PERIOD IS EXCEEDED AND FOR PURPOSES OF CLAUSE (IV) THE DATE ON WHICH THE
REGISTRATION STATEMENT CEASES TO BE EFFECTIVE AND AVAILABLE, BEING REFERRED TO
AS THE “REGISTRATION DEFAULT DATE” AND EACH PERIOD FROM AND INCLUDING THE
REGISTRATION DEFAULT DATE DURING WHICH A REGISTRATION DEFAULT HAS OCCURRED AND
IS CONTINUING, A “REGISTRATION DEFAULT PERIOD”), THEN, DURING THE REGISTRATION
DEFAULT PERIOD, IN ADDITION TO ANY OTHER RIGHTS AVAILABLE TO THE HOLDERS
(INCLUDING, WITHOUT LIMITATION, PURSUANT TO SECTION 8(A)), THE COMPANY WILL PAY
A SPECIAL PAYMENT (COLLECTIVELY, “SPECIAL INTEREST”) TO HOLDERS (X) IN RESPECT
OF EACH NOTE CONVERTIBLE INTO SHARES OF COMMON STOCK THAT, WHEN ISSUED, WILL
CONSTITUTE REGISTRABLE SECURITIES (WHICH, FOR THE AVOIDANCE OF DOUBT, SHALL BE
DEEMED TO CONSTITUTE REGISTRABLE SECURITIES TO THE EXTENT SUCH HOLDER REASONABLY
DETERMINES THAT IT IS, OR UPON CONVERSION OF SUCH NOTES WOULD REASONABLY BE
EXPECTED TO BECOME, AN AFFILIATE (AS DEFINED UNDER RULE 144) OF THE COMPANY), IN
AN AMOUNT EQUAL TO 1.0% PER ANNUM OF THE PRINCIPAL AMOUNT OF SUCH NOTE AND,
WITHOUT DUPLICATION, (Y) IN RESPECT OF EACH SHARE OF COMMON STOCK ISSUED UPON
CONVERSION OF NOTES AND THAT IS A REGISTRABLE SECURITY, IN AN AMOUNT EQUAL TO
1.0% PER ANNUM OF THE QUOTIENT OF $1,000 DIVIDED BY THE NUMBER OF SHARES OF
COMMON STOCK ISSUED UPON CONVERSION OF SUCH NOTES; PROVIDED THAT (I) NO SPECIAL
INTEREST SHALL ACCRUE OR BE PAYABLE IN RESPECT OF THE ACQUISITION SHARES AND
(II) THE OBLIGATION TO PAY SPECIAL INTEREST IN RESPECT OF A DEMAND REGISTRATION
MAY BE WAIVED WITH RESPECT TO ALL REGISTRABLE SECURITIES COVERED THEREBY IN THE
SOLE DISCRETION OF THE APPLICABLE DEMANDING HOLDER.  SPECIAL INTEREST SHALL
ACCRUE FROM THE APPLICABLE REGISTRATION DEFAULT DATE UNTIL ALL REGISTRATION
DEFAULTS HAVE BEEN CURED AND SHALL BE PAYABLE QUARTERLY IN ARREARS ON EACH
JANUARY 1, APRIL 1, JULY 1 AND OCTOBER 1 FOLLOWING THE APPLICABLE REGISTRATION
DEFAULT DATE TO THE RECORD HOLDER OF THE APPLICABLE SECURITY ON THE DATE

 

6

--------------------------------------------------------------------------------


 


THAT IS 15 DAYS PRIOR TO SUCH PAYMENT DATE, UNTIL PAID IN FULL.  SPECIAL
INTEREST PAYABLE IN RESPECT OF ANY REGISTRATION DEFAULT PERIOD SHALL BE COMPUTED
ON THE BASIS OF A 360-DAY YEAR CONSISTING OF TWELVE 30-DAY MONTHS.  SPECIAL
INTEREST SHALL BE PAYABLE ONLY WITH RESPECT TO A SINGLE REGISTRATION DEFAULT AT
ANY GIVEN TIME, NOTWITHSTANDING THE FACT THAT MULTIPLE REGISTRATION DEFAULTS MAY
HAVE OCCURRED AND BE CONTINUING.


 


(C)           THE COMPANY SHALL NOT BE REQUIRED TO EFFECT A DEMAND REGISTRATION
OF REGISTRABLE SECURITIES PURSUANT TO THIS SECTION 2 (X) AT THE REQUEST OF
BOUNTY IF THE COMPANY HAS EFFECTED A TOTAL OF FOUR (4) DEMAND REGISTRATIONS AT
THE REQUEST OF BOUNTY, OR (Y) IN THE EVENT AN ADDITIONAL INVESTOR EXECUTES THIS
AGREEMENT AT CLOSING, AS PERMITTED BY BOUNTY IN ITS SOLE DISCRETION, (I) AT THE
REQUEST OF BOUNTY IF THE COMPANY HAS EFFECTED A TOTAL OF THREE (3) DEMAND
REGISTRATIONS AT THE REQUEST OF BOUNTY, AND (II) AT THE REQUEST OF SUCH
ADDITIONAL INVESTOR IF THE COMPANY HAS EFFECTED A TOTAL OF ONE (1) DEMAND
REGISTRATION AT THE REQUEST OF SUCH ADDITIONAL INVESTOR, IN EACH CASE IN
ACCORDANCE WITH THE TERMS OF THIS SECTION 2, AND EACH REGISTRATION STATEMENT
FILED UPON SUCH DEMAND REGISTRATION WAS DECLARED OR ORDERED EFFECTIVE BY THE
COMMISSION AND WAS MAINTAINED EFFECTIVE BY THE COMPANY THROUGHOUT THE
EFFECTIVENESS PERIOD AS REQUIRED BY SECTION 2(A); PROVIDED FURTHER THAT, FOR THE
AVOIDANCE OF DOUBT, ANY DEMAND REGISTRATION THAT IS DELAYED OR INTERRUPTED DUE
TO A SUSPENSION PERIOD, FOR WHICH DEMAND HAS BEEN WITHDRAWN IN ACCORDANCE WITH
SECTION 2(A), OR OTHERWISE NOT MAINTAINED AVAILABLE TO THE DEMANDING HOLDER AND
ELECTING HOLDERS (SUBJECT TO SECTION 2(D)) AT ALL TIMES THROUGH THE
EFFECTIVENESS PERIOD SHALL NOT CONSTITUTE ONE OF THE FOUR DEMAND REGISTRATIONS
PERMITTED UNDER THIS CLAUSE 2(C).


 


(D)           IF THE DEMAND REGISTRATION IS AN UNDERWRITTEN OFFERING AND IF THE
MANAGING UNDERWRITER OR UNDERWRITERS FOR A DEMAND REGISTRATION THAT IS TO BE AN
UNDERWRITTEN OFFERING ADVISES THE COMPANY AND THE DEMANDING HOLDER IN WRITING
THAT IT IS THEIR GOOD FAITH OPINION THAT THE TOTAL AMOUNT OF REGISTRABLE
SECURITIES WHICH THE DEMANDING HOLDER DESIRES TO SELL, TAKEN TOGETHER WITH ALL
SHARES OF COMMON STOCK OR OTHER EQUITY SECURITIES OF THE COMPANY (SUCH COMMON
STOCK AND OTHER EQUITY SECURITIES (OTHER THAN REGISTRABLE SECURITIES)
COLLECTIVELY, “OTHER SECURITIES”), WHICH THE COMPANY AND ANY OTHER PERSONS
HAVING RIGHTS TO PARTICIPATE IN SUCH REGISTRATION INTEND TO INCLUDE IN SUCH
OFFERING, EXCEEDS THE TOTAL NUMBER OR AGGREGATE DOLLAR AMOUNT OF SUCH SECURITIES
THAT CAN BE SOLD WITHOUT HAVING AN ADVERSE EFFECT ON THE PRICE, TIMING,
DISTRIBUTION METHOD OR SUCCESSFUL OFFERING OF THE REGISTRABLE SECURITIES TO BE
SO INCLUDED TOGETHER WITH ALL OTHER SECURITIES, THEN THERE SHALL BE INCLUDED IN
SUCH FIRM COMMITMENT UNDERWRITTEN OFFERING THE NUMBER OR DOLLAR AMOUNT OF
REGISTRABLE SECURITIES AND SUCH OTHER SECURITIES THAT IN THE GOOD FAITH OPINION
OF SUCH MANAGING UNDERWRITER OR UNDERWRITERS CAN BE SOLD WITHOUT SO ADVERSELY
AFFECTING SUCH OFFERING, AND SUCH NUMBER OF REGISTRABLE SECURITIES AND OTHER
SECURITIES SHALL BE ALLOCATED FOR INCLUSION AS FOLLOWS: (I) FIRST, ALL
REGISTRABLE SECURITIES BEING SOLD BY THE DEMANDING HOLDER AND ELECTING HOLDERS,
PRO RATA, BASED ON THE NUMBER OF REGISTRABLE SECURITIES THAT EACH SUCH HOLDER
HAS REQUESTED BE INCLUDED IN SUCH DEMAND REGISTRATION; (II) SECOND, ALL OTHER
SECURITIES BEING SOLD BY THE COMPANY; AND (III) THIRD, ALL OTHER SECURITIES OF
ANY HOLDERS THEREOF REQUESTING INCLUSION IN SUCH DEMAND REGISTRATION, PRO RATA,
BASED ON THE NUMBER OF OTHER SECURITIES THAT EACH SUCH PERSON HAS REQUESTED BE
INCLUDED IN SUCH DEMAND REGISTRATION.


 


(E)           NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, IN NO EVENT SHALL
THE COMPANY BE REQUIRED TO FILE OR CAUSE TO BE DECLARED EFFECTIVE A REGISTRATION
STATEMENT PROVIDING

 

7

--------------------------------------------------------------------------------


 


FOR THE RESALE OF REGISTRABLE SECURITIES ON A DELAYED OR CONTINUOUS BASIS
PURSUANT TO RULE 415 OR OTHERWISE FOR A PERIOD LONGER THAN 30 DAYS.


 


3.             PIGGYBACK RIGHTS ON COMPANY OR THIRD PARTY REGISTRATIONS.


 


(A)           SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, IF AT ANY
TIME AFTER THE DATE HEREOF, THE COMPANY FILES A REGISTRATION STATEMENT UNDER THE
SECURITIES ACT WITH RESPECT TO AN OFFERING OF OTHER SECURITIES, WHETHER OR NOT
FOR SALE FOR ITS OWN ACCOUNT (OTHER THAN A REGISTRATION STATEMENT (I) ON
FORM S-4, FORM S-8 OR ANY SUCCESSOR FORMS, (II) FILED SOLELY IN CONNECTION WITH
ANY EMPLOYEE BENEFIT OR DIVIDEND REINVESTMENT PLAN OR (III) FILED PURSUANT TO A
DEMAND REGISTRATION IN ACCORDANCE WITH SECTION 2), THEN THE COMPANY SHALL USE
COMMERCIALLY REASONABLY EFFORTS TO GIVE WRITTEN NOTICE OF SUCH FILING TO THE
HOLDERS AT LEAST 10 BUSINESS DAYS BEFORE THE ANTICIPATED FILING DATE (OR SUCH
LATER DATE AS IT BECOMES COMMERCIALLY REASONABLE TO PROVIDE SUCH NOTICE) (THE
“PIGGYBACK NOTICE”).  THE PIGGYBACK NOTICE AND THE CONTENTS THEREOF SHALL BE
KEPT CONFIDENTIAL BY THE HOLDERS AND THEIR RESPECTIVE AFFILIATES AND
REPRESENTATIVES, AND THE HOLDERS SHALL BE RESPONSIBLE FOR BREACHES OF
CONFIDENTIALITY BY THEIR RESPECTIVE AFFILIATES AND REPRESENTATIVES.  THE
PIGGYBACK NOTICE SHALL OFFER THE HOLDERS THE OPPORTUNITY TO INCLUDE IN SUCH
REGISTRATION STATEMENT, SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT,
THE NUMBER OF REGISTRABLE SECURITIES AS THEY MAY REASONABLY REQUEST (A
“PIGGYBACK REGISTRATION”).  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT, THE COMPANY SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO INCLUDE
IN EACH SUCH PIGGYBACK REGISTRATION ALL REGISTRABLE SECURITIES WITH RESPECT TO
WHICH THE COMPANY HAS RECEIVED FROM THE HOLDERS WRITTEN REQUESTS FOR INCLUSION
THEREIN WITHIN 10 BUSINESS DAYS FOLLOWING RECEIPT OF ANY PIGGYBACK NOTICE BY THE
HOLDERS, WHICH REQUEST SHALL SPECIFY THE MAXIMUM NUMBER OF REGISTRABLE
SECURITIES INTENDED TO BE DISPOSED OF BY SUCH ELECTING HOLDERS AND THE INTENDED
METHOD OF DISTRIBUTION.  FOR THE AVOIDANCE OF DOUBT AND NOTWITHSTANDING ANYTHING
IN THIS AGREEMENT TO THE CONTRARY, THE COMPANY MAY NOT COMMENCE OR PERMIT THE
COMMENCEMENT OF ANY SALE OF OTHER SECURITIES FOR ITS OWN ACCOUNT OR THE ACCOUNT
OF ANOTHER PERSON THAT IS NOT A HOLDER IN A PUBLIC OFFERING TO WHICH THIS
SECTION 3 APPLIES UNLESS THE HOLDERS SHALL HAVE RECEIVED THE PIGGYBACK NOTICE IN
RESPECT TO SUCH PUBLIC OFFERING NOT LESS THAN 10 BUSINESS DAYS PRIOR TO THE
COMMENCEMENT OF SUCH SALE OF OTHER SECURITIES.  THE ELECTING HOLDERS SHALL BE
PERMITTED TO WITHDRAW ALL OR PART OF THE REGISTRABLE SECURITIES FROM A PIGGYBACK
REGISTRATION AT ANY TIME AT LEAST TWO BUSINESS DAYS PRIOR TO THE EFFECTIVE DATE
OF THE REGISTRATION STATEMENT RELATING TO SUCH PIGGYBACK REGISTRATION.  NO
PIGGYBACK REGISTRATION SHALL COUNT TOWARDS THE NUMBER OF DEMAND REGISTRATIONS
THAT ANY HOLDER IS ENTITLED TO MAKE PURSUANT TO SECTION 2.


 


(B)           IF ANY OTHER SECURITIES REGISTERED IN ACCORDANCE WITH THE
PROCEDURES SET FORTH IN SECTION 3(A) ARE TO BE SOLD IN AN UNDERWRITTEN OFFERING,
(1) THE COMPANY OR OTHER PERSONS DESIGNATED BY THE COMPANY SHALL HAVE THE RIGHT
TO APPOINT THE BOOK-RUNNING, MANAGING AND OTHER UNDERWRITER(S) FOR SUCH OFFERING
IN THEIR DISCRETION AND (2) THE ELECTING HOLDERS SHALL BE PERMITTED TO INCLUDE
ALL REGISTRABLE SECURITIES REQUESTED TO BE INCLUDED IN SUCH REGISTRATION IN SUCH
UNDERWRITTEN OFFERING ON THE SAME TERMS AND CONDITIONS AS SUCH OTHER SECURITIES
PROPOSED BY THE COMPANY OR ANY THIRD PARTY TO BE INCLUDED IN SUCH OFFERING;
PROVIDED, HOWEVER, THAT IF SUCH OFFERING INVOLVES AN UNDERWRITTEN OFFERING AND
THE MANAGING UNDERWRITER OR UNDERWRITERS OF SUCH UNDERWRITTEN OFFERING ADVISE
THE COMPANY IN WRITING THAT IT IS THEIR GOOD FAITH OPINION THAT THE TOTAL AMOUNT
OF REGISTRABLE SECURITIES REQUESTED TO BE SO INCLUDED, TOGETHER WITH ALL OTHER
SECURITIES THAT THE COMPANY AND ANY OTHER PERSONS HAVING RIGHTS TO PARTICIPATE
IN SUCH

 

8

--------------------------------------------------------------------------------


 


REGISTRATION INTEND TO INCLUDE IN SUCH OFFERING, EXCEEDS THE TOTAL NUMBER OR
DOLLAR AMOUNT OF SUCH SECURITIES THAT CAN BE SOLD WITHOUT HAVING AN ADVERSE
EFFECT ON THE PRICE, THE TIMING OR THE METHOD OF DISTRIBUTION OF THE REGISTRABLE
SECURITIES TO BE SO INCLUDED TOGETHER WITH ALL OTHER SECURITIES, THEN THERE
SHALL BE INCLUDED IN SUCH FIRM COMMITMENT UNDERWRITTEN OFFERING THE NUMBER OR
DOLLAR AMOUNT OF REGISTRABLE SECURITIES AND SUCH OTHER SECURITIES THAT IN THE
GOOD FAITH OPINION OF SUCH MANAGING UNDERWRITER OR UNDERWRITERS CAN BE SOLD
WITHOUT SO ADVERSELY AFFECTING SUCH OFFERING, AND SUCH NUMBER OF REGISTRABLE
SECURITIES AND OTHER SECURITIES SHALL BE ALLOCATED FOR INCLUSION AS FOLLOWS:
(X) TO THE EXTENT SUCH PUBLIC OFFERING IS THE RESULT OF A REGISTRATION INITIATED
BY THE COMPANY, (I) FIRST, ALL OTHER SECURITIES BEING SOLD BY THE COMPANY;
(II) SECOND, THE REGISTRABLE SECURITIES AS TO WHICH REGISTRATION HAS BEEN
REQUESTED BY THE ELECTING HOLDERS, PRO RATA, BASED ON THE NUMBER OF REGISTRABLE
SECURITIES BENEFICIALLY OWNED BY THE ELECTING HOLDERS; AND (III) THIRD, ALL
OTHER SECURITIES OF ANY HOLDERS THEREOF (OTHER THAN THE COMPANY AND THE ELECTING
HOLDERS) REQUESTING INCLUSION IN SUCH REGISTRATION, PRO RATA, BASED ON THE
NUMBER OF OTHER SECURITIES BENEFICIALLY OWNED BY EACH SUCH HOLDER OF OTHER
SECURITIES OR (Y) TO THE EXTENT SUCH PUBLIC OFFERING IS THE RESULT OF A
REGISTRATION BY ANY PERSONS (OTHER THAN THE COMPANY OR THE HOLDERS) EXERCISING A
CONTRACTUAL RIGHT TO DEMAND REGISTRATION NOT INCLUDED IN THIS AGREEMENT,
(I) FIRST, ALL OTHER SECURITIES OWNED BY SUCH PERSONS EXERCISING THE CONTRACTUAL
RIGHT, PRO RATA, BASED ON THE NUMBER OF OTHER SECURITIES BENEFICIALLY OWNED BY
EACH SUCH HOLDER OF OTHER SECURITIES; (II) SECOND, THE REGISTRABLE SECURITIES AS
TO WHICH REGISTRATION HAS BEEN REQUESTED BY THE ELECTING HOLDERS, PRO RATA,
BASED ON THE NUMBER OF REGISTRABLE SECURITIES BENEFICIALLY OWNED BY SUCH
ELECTING HOLDERS; (III) THIRD, ALL OTHER SECURITIES BEING SOLD BY THE COMPANY;
AND (IV) FOURTH, ALL OTHER SECURITIES REQUESTED TO BE INCLUDED IN SUCH
REGISTRATION BY OTHER HOLDERS THEREOF (OTHER THAN THE COMPANY AND THE HOLDERS),
PRO RATA, BASED ON THE NUMBER OF OTHER SECURITIES BENEFICIALLY OWNED BY EACH
SUCH HOLDER OF OTHER SECURITIES.


 


4.             REGISTRATION PROCEDURES.


 

The procedures to be followed by the Company and each selling Holder, and the
respective rights and obligations of the Company and such Holders, with respect
to the preparation, filing and effectiveness of a Registration Statement, and
the distribution of Registrable Securities pursuant thereto, are as follows:

 


(A)           THE COMPANY WILL, AS PROMPTLY AS PRACTICABLE PRIOR TO THE FILING
OF A REGISTRATION STATEMENT OR ANY RELATED PROSPECTUS OR ANY AMENDMENT OR
SUPPLEMENT THERETO, (I) FURNISH TO THE HOLDERS COPIES OF ALL SUCH DOCUMENTS
PROPOSED TO BE FILED, WHICH DOCUMENTS (OTHER THAN THOSE INCORPORATED BY
REFERENCE) WILL BE SUBJECT TO THE REASONABLE REVIEW OF SUCH HOLDERS AND (II) USE
ITS REASONABLE EFFORTS TO ADDRESS IN EACH SUCH DOCUMENT WHEN SO FILED WITH THE
COMMISSION SUCH COMMENTS AS THE HOLDERS REASONABLY SHALL PROPOSE.


 


(B)           THE COMPANY WILL USE COMMERCIALLY REASONABLE EFFORTS TO (I) 
PREPARE AND FILE WITH THE COMMISSION SUCH AMENDMENTS, INCLUDING POST-EFFECTIVE
AMENDMENTS, AND SUPPLEMENTS TO EACH REGISTRATION STATEMENT AND THE PROSPECTUS
USED IN CONNECTION THEREWITH AS MAY BE NECESSARY UNDER APPLICABLE LAW WITH
RESPECT TO THE DISPOSITION OF ALL REGISTRABLE SECURITIES COVERED BY SUCH
REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE AS TO THE APPLICABLE REGISTRABLE
SECURITIES FOR ITS EFFECTIVENESS PERIOD AND PREPARE AND FILE WITH THE COMMISSION
SUCH ADDITIONAL REGISTRATION STATEMENTS IN ORDER TO REGISTER FOR RESALE UNDER
THE SECURITIES ACT ALL OF THE REGISTRABLE SECURITIES; (II) CAUSE THE RELATED
PROSPECTUS TO BE AMENDED OR SUPPLEMENTED BY

 

9

--------------------------------------------------------------------------------


 


ANY REQUIRED PROSPECTUS SUPPLEMENT, AND AS SO SUPPLEMENTED OR AMENDED TO BE
FILED PURSUANT TO RULE 424; AND (III) RESPOND AS PROMPTLY AS REASONABLY POSSIBLE
TO ANY COMMENTS RECEIVED FROM THE COMMISSION WITH RESPECT TO EACH REGISTRATION
STATEMENT OR ANY AMENDMENT THERETO AND, AS PROMPTLY AS REASONABLY POSSIBLE
PROVIDE THE HOLDERS TRUE AND COMPLETE COPIES OF ALL CORRESPONDENCE FROM AND TO
THE COMMISSION RELATING TO SUCH REGISTRATION STATEMENT THAT PERTAINS TO THE
HOLDERS AS “SELLING STOCKHOLDERS” BUT NOT ANY COMMENTS THAT WOULD RESULT IN THE
DISCLOSURE TO THE HOLDERS OF MATERIAL AND NON-PUBLIC INFORMATION CONCERNING THE
COMPANY.

 


(C)           THE COMPANY WILL COMPLY IN ALL MATERIAL RESPECTS WITH THE
PROVISIONS OF THE SECURITIES ACT AND THE EXCHANGE ACT WITH RESPECT TO THE
REGISTRATION STATEMENTS AND THE DISPOSITION OF ALL REGISTRABLE SECURITIES
COVERED BY EACH REGISTRATION STATEMENT.


 


(D)           THE COMPANY WILL NOTIFY THE HOLDERS AS PROMPTLY AS REASONABLY
PRACTICABLE (AND, IN THE CASE OF (I)(A) BELOW, NOT LESS THAN THREE TRADING DAYS
PRIOR TO SUCH FILING) AND (IF REQUESTED BY ANY SUCH PERSON) CONFIRM SUCH NOTICE
IN WRITING NO LATER THAN ONE TRADING DAY FOLLOWING THE DAY: (I)(A) WHEN A
PROSPECTUS OR ANY PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT TO A
REGISTRATION STATEMENT IS PROPOSED TO BE FILED; (B) WHEN THE COMMISSION NOTIFIES
THE COMPANY WHETHER THERE WILL BE A “REVIEW” OF SUCH REGISTRATION STATEMENT AND
WHENEVER THE COMMISSION COMMENTS IN WRITING ON SUCH REGISTRATION STATEMENT (IN
WHICH CASE THE COMPANY SHALL PROVIDE TRUE AND COMPLETE COPIES THEREOF AND ALL
WRITTEN RESPONSES THERETO TO EACH OF THE HOLDERS THAT PERTAIN TO THE HOLDERS AS
“SELLING STOCKHOLDERS” OR TO THE PLAN OF DISTRIBUTION, BUT NOT INFORMATION WHICH
THE COMPANY BELIEVES WOULD CONSTITUTE MATERIAL AND NON-PUBLIC INFORMATION); AND
(C) WITH RESPECT TO EACH REGISTRATION STATEMENT OR ANY POST-EFFECTIVE AMENDMENT,
WHEN THE SAME HAS BEEN DECLARED EFFECTIVE; (II) OF ANY REQUEST BY THE COMMISSION
OR ANY OTHER FEDERAL OR STATE GOVERNMENTAL AUTHORITY FOR AMENDMENTS OR
SUPPLEMENTS TO A REGISTRATION STATEMENT OR PROSPECTUS OR FOR ADDITIONAL
INFORMATION THAT PERTAINS TO THE HOLDERS AS “SELLING STOCKHOLDERS” OR THE PLAN
OF DISTRIBUTION; (III) OF THE ISSUANCE BY THE COMMISSION OF ANY STOP ORDER
SUSPENDING THE EFFECTIVENESS OF A REGISTRATION STATEMENT COVERING ANY OR ALL OF
THE REGISTRABLE SECURITIES OR THE INITIATION OF ANY PROCEEDINGS FOR THAT
PURPOSE; (IV) OF THE RECEIPT BY THE COMPANY OF ANY NOTIFICATION WITH RESPECT TO
THE SUSPENSION OF THE QUALIFICATION OR EXEMPTION FROM QUALIFICATION OF ANY OF
THE REGISTRABLE SECURITIES FOR SALE IN ANY JURISDICTION, OR THE INITIATION OR
THREATENING OF ANY PROCEEDING FOR SUCH PURPOSE; AND (V) OF THE OCCURRENCE OF
(BUT NOT THE NATURE OR DETAILS CONCERNING) ANY EVENT OR PASSAGE OF TIME THAT
MAKES THE FINANCIAL STATEMENTS INCLUDED IN A REGISTRATION STATEMENT INELIGIBLE
FOR INCLUSION THEREIN OR ANY STATEMENT MADE IN SUCH REGISTRATION STATEMENT OR
PROSPECTUS OR ANY DOCUMENT INCORPORATED OR DEEMED TO BE INCORPORATED THEREIN BY
REFERENCE UNTRUE IN ANY MATERIAL RESPECT OR THAT REQUIRES ANY REVISIONS TO SUCH
REGISTRATION STATEMENT, PROSPECTUS OR OTHER DOCUMENTS SO THAT, IN THE CASE OF
SUCH REGISTRATION STATEMENT OR THE PROSPECTUS, AS THE CASE MAY BE, IT WILL NOT
CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN,
IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.


 


(E)           THE COMPANY WILL USE COMMERCIALLY REASONABLE EFFORTS TO AVOID THE
ISSUANCE OF, OR, IF ISSUED, OBTAIN THE WITHDRAWAL OF (I) ANY ORDER SUSPENDING
THE EFFECTIVENESS OF A REGISTRATION STATEMENT, OR (II) ANY SUSPENSION OF THE
QUALIFICATION (OR EXEMPTION FROM QUALIFICATION) OF ANY OF THE REGISTRABLE
SECURITIES FOR SALE IN ANY JURISDICTION, AT THE EARLIEST

 

10

--------------------------------------------------------------------------------



 


PRACTICABLE MOMENT, OR IF ANY SUCH ORDER OR SUSPENSION IS MADE EFFECTIVE DURING
ANY SUSPENSION PERIOD, AS SOON AS REASONABLY PRACTICABLE AFTER THE SUSPENSION
PERIOD IS OVER.


 

(f)            During the Effectiveness Period, the Company will furnish to each
Holder, without charge, at least one conformed copy of each Registration
Statement and each amendment thereto and all exhibits to the extent requested by
such Person (including those incorporated by reference) promptly after the
filing of such documents with the Commission.

 


(G)           THE COMPANY WILL PROMPTLY DELIVER TO EACH HOLDER, WITHOUT CHARGE,
AS MANY COPIES OF EACH PROSPECTUS OR PROSPECTUSES (INCLUDING EACH FORM OF
PROSPECTUS) AND EACH AMENDMENT OR SUPPLEMENT THERETO AS SUCH PERSONS MAY
REASONABLY REQUEST DURING THE EFFECTIVENESS PERIOD.  THE COMPANY HEREBY CONSENTS
TO THE USE OF SUCH PROSPECTUS AND EACH AMENDMENT OR SUPPLEMENT THERETO BY EACH
OF THE SELLING HOLDERS IN CONNECTION WITH THE OFFERING AND SALE OF THE
REGISTRABLE SECURITIES COVERED BY SUCH PROSPECTUS AND ANY AMENDMENT OR
SUPPLEMENT THERETO.


 


(H)           THE COMPANY WILL, PRIOR TO ANY PUBLIC OFFERING OF REGISTRABLE
SECURITIES, USE COMMERCIALLY REASONABLE EFFORTS TO REGISTER OR QUALIFY OR
COOPERATE WITH THE SELLING HOLDERS IN CONNECTION WITH THE REGISTRATION OR
QUALIFICATION (OR EXEMPTION FROM SUCH REGISTRATION OR QUALIFICATION) OF SUCH
REGISTRABLE SECURITIES FOR OFFER AND SALE UNDER THE APPLICABLE STATE SECURITIES
OR BLUE SKY LAWS OF THOSE JURISDICTIONS WITHIN THE UNITED STATES AS ANY HOLDER
REASONABLY REQUESTS IN WRITING TO KEEP EACH SUCH REGISTRATION OR QUALIFICATION
(OR EXEMPTION THEREFROM) EFFECTIVE DURING THE EFFECTIVENESS PERIOD AND TO DO ANY
AND ALL OTHER ACTS OR THINGS NECESSARY OR ADVISABLE TO ENABLE THE DISPOSITION IN
SUCH JURISDICTIONS OF THE REGISTRABLE SECURITIES COVERED BY THE REGISTRATION
STATEMENTS; PROVIDED, THAT THE COMPANY WILL NOT BE REQUIRED TO (I) QUALIFY
GENERALLY TO DO BUSINESS OR AS A DEALER IN SECURITIES IN ANY JURISDICTION WHERE
IT IS NOT THEN SO QUALIFIED OR (II) TAKE ANY ACTION WHICH WOULD SUBJECT THE
COMPANY TO GENERAL SERVICE OF PROCESS OR ANY MATERIAL TAX IN ANY SUCH
JURISDICTION WHERE IT IS NOT THEN SO SUBJECT.


 


(I)            THE COMPANY WILL COOPERATE WITH THE HOLDERS TO FACILITATE THE
TIMELY PREPARATION AND DELIVERY OF CERTIFICATES REPRESENTING REGISTRABLE
SECURITIES TO BE DELIVERED TO A TRANSFEREE PURSUANT TO THE REGISTRATION
STATEMENTS, WHICH CERTIFICATES SHALL BE FREE, TO THE EXTENT PERMITTED BY THE
ACQUISITION AGREEMENT AND THE CONVERTIBLE NOTE AGREEMENT AND/OR NOTES, OF ALL
RESTRICTIVE LEGENDS, AND TO ENABLE SUCH REGISTRABLE SECURITIES TO BE IN SUCH
DENOMINATIONS AND REGISTERED IN SUCH NAMES AS ANY SUCH HOLDERS MAY REQUEST.  IN
CONNECTION THEREWITH, IF REQUIRED BY THE COMPANY’S TRANSFER AGENT, THE COMPANY
WILL PROMPTLY AFTER THE EFFECTIVENESS OF THE REGISTRATION STATEMENT CAUSE AN
OPINION OF COUNSEL AS TO THE EFFECTIVENESS OF THE REGISTRATION STATEMENT TO BE
DELIVERED TO AND MAINTAINED WITH ITS TRANSFER AGENT, TOGETHER WITH ANY OTHER
AUTHORIZATIONS, CERTIFICATES AND DIRECTIONS REQUIRED BY THE TRANSFER AGENT WHICH
AUTHORIZE AND DIRECT THE TRANSFER AGENT TO ISSUE SUCH REGISTRABLE SECURITIES
WITHOUT LEGEND UPON SALE BY THE HOLDER OF SUCH SHARES OF REGISTRABLE SECURITIES
UNDER THE REGISTRATION STATEMENT.


 


(J)            UPON THE OCCURRENCE OF ANY EVENT CONTEMPLATED BY SECTION 4(D)(V),
AS PROMPTLY AS REASONABLY POSSIBLE, THE COMPANY WILL PREPARE A SUPPLEMENT OR
AMENDMENT, INCLUDING A POST-EFFECTIVE AMENDMENT, IF REQUIRED BY APPLICABLE LAW,
TO THE AFFECTED REGISTRATION STATEMENTS OR A SUPPLEMENT TO THE RELATED
PROSPECTUS OR ANY DOCUMENT INCORPORATED OR DEEMED TO BE INCORPORATED THEREIN BY
REFERENCE, AND FILE ANY OTHER REQUIRED DOCUMENT SO THAT, AS THEREAFTER

 

11

--------------------------------------------------------------------------------



 


DELIVERED, NO REGISTRATION STATEMENT NOR ANY PROSPECTUS WILL CONTAIN AN UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.


 

(k)           In connection with filing any Registration Statement, the Company
may require each Holder that wishes to include Registrable Securities in such
Registration Statement to furnish to the Company a certified statement as to the
securities of the Company (including shares of Common Stock issuable upon
conversion of Notes) beneficially owned by such Holder and any Affiliate thereof
substantially in the form of Exhibit A hereto (the “Questionnaire”) for use in
connection with the Registration Statement at least ten (10) Trading Days prior
to the filing of the Registration Statement.  Each Holder further agrees that it
shall not be entitled to be named as a selling securityholder in a Registration
Statement or use the Prospectus for offers and resales of Registrable Securities
at any time, unless such Holder has returned to the Company a completed and
signed Questionnaire.  Each Holder acknowledges and agrees that the information
in the Questionnaire will be used by the Company in the preparation of the
Registration Statement and hereby consents to the inclusion of such information
in the Registration Statement.  The Company agrees to periodically update the
Prospectus upon request to add any Holders who have delivered a Questionnaire
since initial filing or the last such update as selling securityholders in the
Prospectus.


 


(L)            THE HOLDERS MAY DISTRIBUTE THE REGISTRABLE SECURITIES BY MEANS OF
AN UNDERWRITTEN OFFERING; PROVIDED THAT (A) THE DEMANDING HOLDER PROVIDES
WRITTEN NOTICE TO THE COMPANY OF ITS INTENTION TO DISTRIBUTE REGISTRABLE
SECURITIES BY MEANS OF AN UNDERWRITTEN OFFERING, (B) THE MANAGING UNDERWRITER OR
UNDERWRITERS THEREOF SHALL BE DESIGNATED BY THE DEMANDING HOLDER (PROVIDED,
HOWEVER, THAT SUCH DESIGNATED MANAGING UNDERWRITER OR UNDERWRITERS SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY), (C) EACH HOLDER PARTICIPATING IN SUCH
UNDERWRITTEN OFFERING AGREES TO SELL SUCH HOLDER’S REGISTRABLE SECURITIES ON THE
BASIS PROVIDED IN ANY UNDERWRITING ARRANGEMENTS APPROVED BY THE PERSONS ENTITLED
SELECTING THE MANAGING UNDERWRITER OR UNDERWRITERS HEREUNDER AND (D) EACH HOLDER
PARTICIPATING IN SUCH UNDERWRITTEN OFFERING COMPLETES AND EXECUTES ALL
QUESTIONNAIRES, POWERS OF ATTORNEY, INDEMNITIES, UNDERWRITING AGREEMENTS AND
OTHER DOCUMENTS REASONABLY REQUIRED UNDER THE TERMS OF SUCH UNDERWRITING
ARRANGEMENTS.  THE COMPANY HEREBY AGREES WITH EACH HOLDER THAT, IN CONNECTION
WITH ANY UNDERWRITTEN OFFERING IN ACCORDANCE WITH THE TERMS HEREOF, IT WILL
NEGOTIATE IN GOOD FAITH AND EXECUTE ALL INDEMNITIES, UNDERWRITING AGREEMENTS AND
OTHER DOCUMENTS REASONABLY REQUIRED UNDER THE TERMS OF SUCH UNDERWRITING
ARRANGEMENTS, INCLUDING USING ALL COMMERCIALLY REASONABLE EFFORTS TO PROCURE
CUSTOMARY LEGAL OPINIONS AND AUDITOR “COMFORT” LETTERS.


 


(M)          IN THE EVENT THE HOLDERS SEEK TO COMPLETE AN UNDERWRITTEN OFFERING,
FOR A REASONABLE PERIOD PRIOR TO THE FILING OF ANY REGISTRATION STATEMENT, AND
THROUGHOUT THE EFFECTIVENESS PERIOD, THE COMPANY WILL MAKE AVAILABLE UPON
REASONABLE NOTICE AT THE COMPANY’S PRINCIPAL PLACE OF BUSINESS OR SUCH OTHER
REASONABLE PLACE FOR INSPECTION BY THE MANAGING UNDERWRITER OR UNDERWRITERS
SELECTED IN ACCORDANCE WITH SECTION 4(L), SUCH FINANCIAL AND OTHER INFORMATION
AND BOOKS AND RECORDS OF THE COMPANY, AND CAUSE THE OFFICERS, EMPLOYEES, COUNSEL
AND INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF THE COMPANY TO RESPOND TO SUCH
INQUIRIES, AS SHALL BE REASONABLY NECESSARY (AND IN THE CASE OF COUNSEL, NOT
VIOLATE AN ATTORNEY-CLIENT PRIVILEGE IN SUCH COUNSEL’S REASONABLE BELIEF) IN THE
JUDGMENT OF LEGAL COUNSEL FOR SUCH MANAGING UNDERWRITER OR UNDERWRITERS, TO
CONDUCT A REASONABLE INVESTIGATION WITHIN THE MEANING OF

 

12

--------------------------------------------------------------------------------



 


SECTION 11 OF THE SECURITIES ACT; PROVIDED, HOWEVER, THAT THE FOREGOING
INSPECTION AND INFORMATION GATHERING ON BEHALF OF THE HOLDERS (AND ANY MANAGING
UNDERWRITER OR UNDERWRITERS) SHALL BE CONDUCTED BY LEGAL COUNSEL TO THE HOLDERS
(AND LEGAL COUNSEL TO SUCH MANAGING UNDERWRITER OR UNDERWRITERS); AND PROVIDED
FURTHER THAT EACH SUCH PARTY SHALL BE REQUIRED TO MAINTAIN IN CONFIDENCE AND NOT
TO DISCLOSE TO ANY OTHER PERSON ANY INFORMATION OR RECORDS REASONABLY DESIGNATED
BY THE COMPANY AS BEING CONFIDENTIAL, UNTIL SUCH TIME AS (A) SUCH INFORMATION
BECOMES A MATTER OF PUBLIC RECORD (WHETHER BY VIRTUE OF ITS INCLUSION IN THE
REGISTRATION STATEMENT OR IN ANY OTHER MANNER OTHER THAN THROUGH THE RELEASE OF
SUCH INFORMATION BY ANY PERSON AFFORDED ACCESS TO SUCH INFORMATION PURSUANT
HERETO), OR (B) SUCH PERSON SHALL BE REQUIRED SO TO DISCLOSE SUCH INFORMATION
PURSUANT TO A SUBPOENA OR ORDER OF ANY COURT OR OTHER GOVERNMENTAL AGENCY OR
BODY HAVING JURISDICTION OVER THE MATTER (SUBJECT TO THE REQUIREMENTS OF SUCH
ORDER, AND ONLY AFTER SUCH PERSON SHALL HAVE GIVEN THE COMPANY PROMPT PRIOR
WRITTEN NOTICE OF SUCH REQUIREMENT SO THAT THE COMPANY MAY SEEK TO OBJECT TO
SUCH SUBPOENA OR ORDER, OR TO MAKE SUCH DISCLOSURE SUBJECT TO A PROTECTIVE ORDER
OR CONFIDENTIALITY AGREEMENT).


 


(N)           EACH HOLDER HEREBY ACKNOWLEDGES THE RESTRICTIONS ON THE TRANSFER
OF THE ACQUISITION SHARES AS SET FORTH IN THE ACQUISITION AGREEMENT, AND THE
NOTES AND THE UNDERLYING SHARES OF COMMON STOCK INTO WHICH THE NOTES ARE
CONVERTIBLE AS SET FORTH IN THE CONVERTIBLE NOTE AGREEMENT, AND EXPRESSLY
ACKNOWLEDGES AND AGREES THAT NOTHING HEREIN SHALL BE DEEMED TO PERMIT ANY
ASSIGNMENT, TRANSFER OR OTHER DISPOSITION OF REGISTRABLE SECURITIES IN VIOLATION
OF THE TERMS OF THE ACQUISITION AGREEMENT OR THE CONVERTIBLE NOTE AGREEMENT, AS
APPLICABLE.


 


5.             REGISTRATION EXPENSES.  ALL FEES AND EXPENSES INCIDENT TO THE
COMPANY’S PERFORMANCE OF OR COMPLIANCE WITH ITS OBLIGATIONS UNDER THIS AGREEMENT
(EXCLUDING ANY UNDERWRITING DISCOUNTS AND SELLING COMMISSIONS, BUT INCLUDING ALL
LEGAL FEES AND EXPENSES OF ONE LEGAL COUNSEL TO THE HOLDERS) SHALL BE BORNE BY
THE COMPANY WHETHER OR NOT ANY REGISTRABLE SECURITIES ARE SOLD PURSUANT TO A
REGISTRATION STATEMENT.  THE FEES AND EXPENSES REFERRED TO IN THE FOREGOING
SENTENCE SHALL INCLUDE, WITHOUT LIMITATION, (I) ALL REGISTRATION AND FILING FEES
(INCLUDING, WITHOUT LIMITATION, FEES AND EXPENSES (A) WITH RESPECT TO FILINGS
REQUIRED TO BE MADE WITH THE TRADING MARKET, AND (B) IN COMPLIANCE WITH
APPLICABLE STATE SECURITIES OR BLUE SKY LAWS), (II) PRINTING EXPENSES
(INCLUDING, WITHOUT LIMITATION, EXPENSES OF PRINTING CERTIFICATES FOR
REGISTRABLE SECURITIES AND OF PRINTING PROSPECTUSES IF THE PRINTING OF
PROSPECTUSES IS REASONABLY REQUESTED BY THE HOLDERS OF A MAJORITY OF THE
REGISTRABLE SECURITIES INCLUDED IN THE REGISTRATION STATEMENT), (III) MESSENGER,
TELEPHONE AND DELIVERY EXPENSES, (IV) FEES AND DISBURSEMENTS OF COUNSEL FOR THE
COMPANY, (V) SECURITIES ACT LIABILITY INSURANCE, IF THE COMPANY SO DESIRES SUCH
INSURANCE, AND (VI) FEES AND EXPENSES OF ALL OTHER PERSONS RETAINED BY THE
COMPANY IN CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT.  IN ADDITION, THE COMPANY SHALL BE RESPONSIBLE FOR ALL OF ITS
INTERNAL EXPENSES INCURRED IN CONNECTION WITH THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, ALL
SALARIES AND EXPENSES OF ITS OFFICERS AND EMPLOYEES PERFORMING LEGAL OR
ACCOUNTING DUTIES), THE EXPENSE OF ANY ANNUAL AUDIT AND THE FEES AND EXPENSES
INCURRED IN CONNECTION WITH THE LISTING OF THE REGISTRABLE SECURITIES ON ANY
SECURITIES EXCHANGE AS REQUIRED HEREUNDER.  FOR THE AVOIDANCE OF DOUBT, EACH
HOLDER SHALL PAY ALL UNDERWRITING AND PLACEMENT DISCOUNTS AND COMMISSIONS,
AGENCY AND PLACEMENT FEES, BROKERS’ COMMISSIONS AND TRANSFER TAXES, IF ANY,
RELATING TO THE SALE OR DISPOSITION OF SUCH HOLDER’S REGISTRABLE SECURITIES.  IN
ADDITION TO THE FOREGOING, THE COMPANY SHALL PAY THE REASONABLE LEGAL FEES AND
EXPENSES OF THE SINGLE COUNSEL TO THE HOLDERS IN CONNECTION WITH THE
REGISTRATION STATEMENT (NOT TO EXCEED $50,000 IN THE AGGREGATE); PROVIDED,

 

13

--------------------------------------------------------------------------------


 

however, if the Holders reasonably determine that local counsel is required in
connection with the Registration Statement, then the Company shall be obligated
to pay such reasonable legal fees and expense as well (not to exceed $15,000 in
the aggregate).

 


6.             INDEMNIFICATION.


 


(A)           INDEMNIFICATION BY THE COMPANY.  THE COMPANY WILL, NOTWITHSTANDING
ANY TERMINATION OF THIS AGREEMENT, INDEMNIFY AND HOLD HARMLESS EACH HOLDER, THE
OFFICERS, DIRECTORS, AGENTS, PARTNERS, MEMBERS, STOCKHOLDERS AND EMPLOYEES OF
EACH OF THEM, EACH PERSON WHO CONTROLS ANY SUCH HOLDER (WITHIN THE MEANING OF
SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF THE EXCHANGE ACT) AND THE
OFFICERS, DIRECTORS, AGENTS AND EMPLOYEES OF EACH SUCH CONTROLLING PERSON, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, FROM AND AGAINST ANY AND ALL
LOSSES, CLAIMS, DAMAGES, LIABILITIES, COSTS (INCLUDING, WITHOUT LIMITATION,
REASONABLE COSTS OF PREPARATION AND REASONABLE ATTORNEYS’ FEES) AND EXPENSES
(COLLECTIVELY, “LOSSES”), AS INCURRED, ARISING OUT OF OR RELATING TO ANY UNTRUE
OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN ANY REGISTRATION
STATEMENT, ANY PROSPECTUS OR ANY FORM OF PROSPECTUS (INCLUDING, WITHOUT
LIMITATION, ANY “ISSUER FREE WRITING PROSPECTUS” AS DEFINED IN RULE 433) OR IN
ANY AMENDMENT OR SUPPLEMENT THERETO OR IN ANY PRELIMINARY PROSPECTUS, OR ARISING
OUT OF OR RELATING TO ANY OMISSION OR ALLEGED OMISSION OF A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN (IN
THE CASE OF ANY PROSPECTUS OR FORM OF PROSPECTUS (INCLUDING, WITHOUT LIMITATION,
ANY “ISSUER FREE WRITING PROSPECTUS” AS DEFINED IN RULE 433) OR SUPPLEMENT
THERETO, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE) NOT
MISLEADING, EXCEPT TO THE EXTENT, BUT ONLY TO THE EXTENT, THAT SUCH UNTRUE
STATEMENTS, ALLEGED UNTRUE STATEMENTS, OMISSIONS OR ALLEGED OMISSIONS ARE BASED
SOLELY UPON INFORMATION REGARDING SUCH HOLDER FURNISHED IN WRITING TO THE
COMPANY BY SUCH PERSON EXPRESSLY FOR USE THEREIN PURSUANT TO SECTION 4(K).  THE
COMPANY SHALL NOTIFY THE HOLDERS PROMPTLY OF THE INSTITUTION, THREAT OR
ASSERTION OF ANY PROCEEDING OF WHICH THE COMPANY IS AWARE IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


(B)           INDEMNIFICATION BY HOLDERS.  EACH HOLDER SHALL, NOTWITHSTANDING
ANY TERMINATION OF THIS AGREEMENT, SEVERALLY AND NOT JOINTLY, INDEMNIFY AND HOLD
HARMLESS THE COMPANY, ITS DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES, EACH PERSON
WHO CONTROLS THE COMPANY (WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT
AND SECTION 20 OF THE EXCHANGE ACT), AND THE DIRECTORS, OFFICERS, AGENTS OR
EMPLOYEES OF SUCH CONTROLLING PERSONS, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, FROM AND AGAINST ALL LOSSES, AS INCURRED, ARISING SOLELY OUT OF
OR BASED SOLELY UPON ANY UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN ANY
REGISTRATION STATEMENT, ANY PROSPECTUS, OR ANY FORM OF PROSPECTUS (INCLUDING,
WITHOUT LIMITATION, ANY “ISSUER FREE WRITING PROSPECTUS” AS DEFINED IN
RULE 433), OR IN ANY AMENDMENT OR SUPPLEMENT THERETO, OR ARISING SOLELY OUT OF
OR BASED SOLELY UPON ANY OMISSION OF A MATERIAL FACT REQUIRED TO BE STATED
THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN (IN THE CASE OF ANY
PROSPECTUS, OR ANY FORM OF PROSPECTUS (INCLUDING, WITHOUT LIMITATION, ANY
“ISSUER FREE WRITING PROSPECTUS” AS DEFINED IN RULE 433) OR SUPPLEMENT THERETO,
IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE) NOT MISLEADING TO THE
EXTENT, BUT ONLY TO THE EXTENT, THAT SUCH UNTRUE STATEMENTS OR OMISSIONS ARE
BASED SOLELY UPON INFORMATION REGARDING SUCH HOLDER FURNISHED IN WRITING TO THE
COMPANY BY SUCH HOLDER IN THE QUESTIONNAIRE OR OTHERWISE EXPRESSLY FOR USE
THEREIN.  IN NO EVENT SHALL THE LIABILITY OF ANY SELLING HOLDER HEREUNDER BE
GREATER IN AMOUNT THAN THE DOLLAR AMOUNT OF THE NET PROCEEDS RECEIVED BY SUCH
HOLDER UPON THE SALE OF THE REGISTRABLE SECURITIES GIVING RISE TO SUCH
INDEMNIFICATION OBLIGATION.

 

14

--------------------------------------------------------------------------------



 


(C)           CONDUCT OF INDEMNIFICATION PROCEEDINGS.  IF ANY PROCEEDING SHALL
BE BROUGHT OR ASSERTED AGAINST ANY PERSON ENTITLED TO INDEMNITY HEREUNDER (AN
“INDEMNIFIED PARTY”), SUCH INDEMNIFIED PARTY SHALL PROMPTLY NOTIFY THE PERSON
FROM WHOM INDEMNITY IS SOUGHT (THE “INDEMNIFYING PARTY”) IN WRITING, AND THE
INDEMNIFYING PARTY SHALL BE PERMITTED TO ASSUME THE DEFENSE THEREOF, INCLUDING
THE EMPLOYMENT OF COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY AND
THE PAYMENT OF ALL FEES AND EXPENSES INCURRED IN CONNECTION WITH DEFENSE
THEREOF; PROVIDED, THAT THE FAILURE OF ANY INDEMNIFIED PARTY TO GIVE SUCH NOTICE
SHALL NOT RELIEVE THE INDEMNIFYING PARTY OF ITS OBLIGATIONS OR LIABILITIES
PURSUANT TO THIS AGREEMENT, EXCEPT (AND ONLY) TO THE EXTENT THAT IT SHALL BE
FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION (WHICH DETERMINATION IS
NOT SUBJECT TO APPEAL OR FURTHER REVIEW) THAT SUCH FAILURE SHALL HAVE
PROXIMATELY AND MATERIALLY ADVERSELY PREJUDICED THE INDEMNIFYING PARTY.


 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the Indemnifying Party); provided
that the Indemnifying Party shall not be liable for the fees and expenses of
more than one separate firm of attorneys at any time for all Indemnified
Parties.  The Indemnifying Party shall not be liable for any settlement of any
such Proceeding effected without its written consent, which consent shall not be
unreasonably withheld, conditioned or delayed.  No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.

 

Subject to the terms and conditions of this Agreement, all fees and expenses of
the Indemnified Party (including reasonable fees and expenses to the extent
incurred in connection with investigating or preparing to defend such Proceeding
in a manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, promptly upon receipt of written notice thereof to the
Indemnifying Party (regardless of whether it is ultimately determined that an
Indemnified Party is not entitled to indemnification hereunder; provided that
the Indemnified Party shall promptly reimburse the Indemnifying Party for all
such fees and expenses to the extent it is finally judicially determined that
such Indemnified Party is not entitled to indemnification hereunder).

 


(D)           CONTRIBUTION.  IF A CLAIM FOR INDEMNIFICATION UNDER
SECTION 6(A) OR 6(B) IS UNAVAILABLE TO AN INDEMNIFIED PARTY (BY REASON OF PUBLIC
POLICY OR OTHERWISE), THEN EACH INDEMNIFYING PARTY, IN LIEU OF INDEMNIFYING SUCH
INDEMNIFIED PARTY, SHALL CONTRIBUTE TO THE

 

15

--------------------------------------------------------------------------------



 


AMOUNT PAID OR PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT OF SUCH LOSSES, IN
SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE RELATIVE FAULT OF THE
INDEMNIFYING PARTY AND INDEMNIFIED PARTY IN CONNECTION WITH THE ACTIONS,
STATEMENTS OR OMISSIONS THAT RESULTED IN SUCH LOSSES AS WELL AS ANY OTHER
RELEVANT EQUITABLE CONSIDERATIONS.  THE RELATIVE FAULT OF SUCH INDEMNIFYING
PARTY AND INDEMNIFIED PARTY SHALL BE DETERMINED BY REFERENCE TO, AMONG OTHER
THINGS, WHETHER ANY ACTION IN QUESTION, INCLUDING ANY UNTRUE OR ALLEGED UNTRUE
STATEMENT OF A MATERIAL FACT OR OMISSION OR ALLEGED OMISSION OF A MATERIAL FACT,
HAS BEEN TAKEN OR MADE BY, OR RELATES TO INFORMATION SUPPLIED BY, SUCH
INDEMNIFYING PARTY OR INDEMNIFIED PARTY, AND THE PARTIES’ RELATIVE INTENT,
KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT SUCH
ACTION, STATEMENT OR OMISSION.  THE AMOUNT PAID OR PAYABLE BY A PARTY AS A
RESULT OF ANY LOSSES SHALL BE DEEMED TO INCLUDE, SUBJECT TO THE LIMITATIONS SET
FORTH IN SECTION 6(C), ANY REASONABLE ATTORNEYS’ OR OTHER REASONABLE FEES OR
EXPENSES INCURRED BY SUCH PARTY IN CONNECTION WITH ANY PROCEEDING TO THE EXTENT
SUCH PARTY WOULD HAVE BEEN INDEMNIFIED FOR SUCH FEES OR EXPENSES IF THE
INDEMNIFICATION PROVIDED FOR IN THIS SECTION WAS AVAILABLE TO SUCH PARTY IN
ACCORDANCE WITH ITS TERMS.


 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. 
Notwithstanding the provisions of this Section 6(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

 

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Acquisition Agreement.

 


7.             FACILITATION OF SALES PURSUANT TO RULE 144.  TO THE EXTENT IT
SHALL BE REQUIRED TO DO SO UNDER THE EXCHANGE ACT, THE COMPANY SHALL TIMELY FILE
THE REPORTS REQUIRED TO BE FILED BY IT UNDER THE EXCHANGE ACT OR THE SECURITIES
ACT (INCLUDING THE REPORTS UNDER SECTIONS 13 AND 15(D) OF THE EXCHANGE ACT
REFERRED TO IN SUBPARAGRAPH (C)(1) OF RULE 144), AND SHALL TAKE SUCH FURTHER
ACTION AS ANY HOLDER MAY REASONABLY REQUEST, ALL TO THE EXTENT REQUIRED FROM
TIME TO TIME TO ENABLE THE HOLDERS TO SELL REGISTRABLE SECURITIES WITHOUT
REGISTRATION UNDER THE SECURITIES ACT WITHIN THE LIMITATIONS OF THE EXEMPTION
PROVIDED BY RULE 144.  UPON THE REQUEST OF ANY HOLDER IN CONNECTION WITH THAT
HOLDER’S SALE PURSUANT TO RULE 144, THE COMPANY SHALL DELIVER TO SUCH HOLDER A
WRITTEN STATEMENT AS TO WHETHER IT HAS COMPLIED WITH SUCH REQUIREMENTS.


 


8.             MISCELLANEOUS.


 


(A)           TERMINATION.  THE RIGHTS GRANTED UNDER THIS AGREEMENT SHALL
AUTOMATICALLY TERMINATE UPON THE EARLIER OF (I) SUCH TIME AS THERE ARE NO
OUTSTANDING REGISTRABLE SECURITIES AND (II) THE DATE AND TIME AT WHICH ALL OF
THE REGISTRABLE SECURITIES ARE FREELY TRADABLE.

 

16

--------------------------------------------------------------------------------



 


(B)           REMEDIES.  IN THE EVENT OF A BREACH BY THE COMPANY OR BY A HOLDER,
OF ANY OF THEIR OBLIGATIONS UNDER THIS AGREEMENT, EACH HOLDER OR THE COMPANY, AS
THE CASE MAY BE, IN ADDITION TO BEING ENTITLED TO EXERCISE ALL RIGHTS GRANTED BY
LAW AND UNDER THIS AGREEMENT, INCLUDING RECOVERY OF DAMAGES, WILL BE ENTITLED TO
SPECIFIC PERFORMANCE OF ITS RIGHTS UNDER THIS AGREEMENT.  THE COMPANY AND EACH
HOLDER AGREE THAT MONETARY DAMAGES WOULD NOT PROVIDE ADEQUATE COMPENSATION FOR
ANY LOSSES INCURRED BY REASON OF A BREACH BY IT OF ANY OF THE PROVISIONS OF THIS
AGREEMENT AND FURTHER AGREE THAT, IN THE EVENT OF ANY ACTION FOR SPECIFIC
PERFORMANCE IN RESPECT OF SUCH BREACH, IT SHALL WAIVE THE DEFENSE THAT A REMEDY
AT LAW WOULD BE ADEQUATE.


 


(C)           COMPLIANCE.  SUBJECT TO THE COMPANY’S COMPLIANCE WITH ITS
OBLIGATIONS SET FORTH UNDER SECTION 4, EACH HOLDER COVENANTS AND AGREES THAT IT
WILL COMPLY WITH THE PROSPECTUS DELIVERY REQUIREMENTS OF THE SECURITIES ACT AS
APPLICABLE TO IT (UNLESS AN EXEMPTION THEREFROM IS AVAILABLE) IN CONNECTION WITH
SALES OF REGISTRABLE SECURITIES PURSUANT TO THE REGISTRATION STATEMENT AND SHALL
SELL THE REGISTRABLE SECURITIES ONLY IN ACCORDANCE WITH A METHOD OF DISTRIBUTION
DESCRIBED IN THE REGISTRATION STATEMENT.


 


(D)           DISCONTINUED DISPOSITION.  EACH HOLDER AGREES BY ITS ACQUISITION
OF SUCH REGISTRABLE SECURITIES THAT, UPON RECEIPT OF A NOTICE FROM THE COMPANY
OF THE OCCURRENCE OF ANY EVENT OF THE KIND DESCRIBED IN SECTION 4(D), SUCH
HOLDER WILL FORTHWITH DISCONTINUE DISPOSITION OF SUCH REGISTRABLE SECURITIES
UNDER THE REGISTRATION STATEMENT UNTIL SUCH HOLDER’S RECEIPT OF THE COPIES OF
THE SUPPLEMENTED PROSPECTUS AND/OR AMENDED REGISTRATION STATEMENT OR UNTIL IT IS
ADVISED IN WRITING BY THE COMPANY THAT THE USE OF THE APPLICABLE PROSPECTUS MAY
BE RESUMED, AND, IN EITHER CASE, HAS RECEIVED COPIES OF ANY ADDITIONAL OR
SUPPLEMENTAL FILINGS THAT ARE INCORPORATED OR DEEMED TO BE INCORPORATED BY
REFERENCE IN SUCH PROSPECTUS OR REGISTRATION STATEMENT.  THE COMPANY MAY PROVIDE
APPROPRIATE STOP ORDERS TO ENFORCE THE PROVISIONS OF THIS PARAGRAPH.


 


(E)           AMENDMENTS AND WAIVERS.  NO PROVISION OF THIS AGREEMENT MAY BE
WAIVED OR AMENDED EXCEPT IN A WRITTEN INSTRUMENT SIGNED BY THE COMPANY AND THE
INVESTOR; PROVIDED THAT THAT ANY REQUIREMENT HEREUNDER IN RESPECT OF A DEMAND
REGISTRATION (INCLUDING ANY OBLIGATION TO PAY SPECIAL INTEREST IN RESPECT
THEREOF) MAY BE WAIVED OR MODIFIED WITH RESPECT TO ALL REGISTRABLE SECURITIES
COVERED THEREBY IN A WRITTEN INSTRUMENT SIGNED BY THE COMPANY AND THE APPLICABLE
DEMANDING HOLDER.  THE COMPANY SHALL PROVIDE PRIOR NOTICE TO ALL HOLDERS OF ANY
PROPOSED WAIVER OR AMENDMENT.  NO WAIVER OF ANY DEFAULT WITH RESPECT TO ANY
PROVISION, CONDITION OR REQUIREMENT OF THIS AGREEMENT SHALL BE DEEMED TO BE A
CONTINUING WAIVER IN THE FUTURE OR A WAIVER OF ANY SUBSEQUENT DEFAULT OR A
WAIVER OF ANY OTHER PROVISION, CONDITION OR REQUIREMENT HEREOF, NOR SHALL ANY
DELAY OR OMISSION OF EITHER PARTY TO EXERCISE ANY RIGHT HEREUNDER IN ANY MANNER
IMPAIR THE EXERCISE OF ANY SUCH RIGHT.


 


(F)            NOTICES.  ANY AND ALL NOTICES OR OTHER COMMUNICATIONS OR
DELIVERIES REQUIRED OR PERMITTED TO BE PROVIDED HEREUNDER SHALL BE IN WRITING
AND SHALL BE DEEMED GIVEN AND EFFECTIVE ON THE EARLIEST OF (I) THE DATE OF
TRANSMISSION, IF SUCH NOTICE OR COMMUNICATION IS DELIVERED VIA FACSIMILE OR
ELECTRONIC MAIL AS SPECIFIED IN THIS SECTION PRIOR TO 5:00 P.M. (NEW YORK TIME)
ON A BUSINESS DAY, (II) THE BUSINESS DAY AFTER THE DATE OF TRANSMISSION, IF SUCH
NOTICE OR COMMUNICATION IS DELIVERED VIA FACSIMILE OR ELECTRONIC MAIL AS
SPECIFIED IN THIS AGREEMENT LATER THAN 5:00 P.M. (NEW YORK TIME) ON ANY DATE AND
EARLIER THAN 11:59 P.M. (NEW YORK TIME)

 

17

--------------------------------------------------------------------------------


 

on such date, (iii) the Business Day following the date of mailing, if sent by
nationally recognized overnight courier service, or (iv) upon actual receipt by
the party to whom such notice is required to be given.  The address for such
notices and communications shall be as follows:

 

If to the Company:

 

Deerfield Capital Corp.

 

 

6250 North River Road

 

 

9th Floor

 

 

Rosemont, Illinois 60018

 

 

Attention: Robert Contreras

 

 

Telephone: (773) 380-1600

 

 

Facsimile No: (773) 380-1695

 

 

Email: rcontreras@deerfieldcapital.com

 

 

 

With a copy to:

 

Schulte Roth & Zabel LLP

 

 

919 Third Avenue

 

 

New York, NY 10022

 

 

Attention: Marc Weingarten, Esq.

 

 

Telephone:  (212) 756-2000

 

 

Facsimile No:  (212) 593-5955

 

 

Email: marc.weingarten@srz.com

 

 

 

If to Bounty:

 

c/o Columbus Nova Partners, LLC
601 Lexington Avenue, 58th Floor
New York, NY 10022
Attention: Paul Lipari
Telephone: (212) 418-9600
Facsimile No: (646) 349-1091
Email: plipari@columbusnova.com

 

 

 

With a copy to:

 

Latham & Watkins LLP

 

 

885 Third Avenue

 

 

New York, NY 10022

 

 

Attention: Dennis D. Lamont

 

 

Telephone: (212) 906-1200

 

 

Facsimile:  (212) 751-4864

 

 

Email: dennis.lamont@lw.com

 

 

 

If to an Additional Investor:

 

[

]

 

 

[

]

 

 

Attention:  [

]

 

 

Telephone: [

]

 

 

Facsimile No: [

]

 

 

Email:  [

]

 

18

--------------------------------------------------------------------------------


 

With a copy to:

 

[

]

 

 

[

]

 

 

[

]

 

 

Attention:  [

]

 

 

Telephone: (     ) [

]

 

 

Facsimile:  (     ) [  

]

 

 

Email:  [

]

 

 

 

If to any other Person who is then the registered Holder:

 

To the address of such Holder as it appears in the applicable register for the
Registrable Securities, or after delivery of a Questionnaire by such Holder, as
provided in such Questionnaire

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 


(G)           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL INURE TO THE BENEFIT
OF AND BE BINDING UPON THE SUCCESSORS AND PERMITTED ASSIGNS OF EACH OF THE
PARTIES AND SHALL INURE TO THE BENEFIT OF EACH HOLDER; PROVIDED, HOWEVER, THAT
NOTHING HEREIN SHALL BE DEEMED TO PERMIT ANY ASSIGNMENT, TRANSFER OR OTHER
DISPOSITION OF REGISTRABLE SECURITIES IN VIOLATION OF THE TERMS OF THE
ACQUISITION AGREEMENT OR THE CONVERTIBLE NOTE AGREEMENT.  THE COMPANY MAY NOT
ASSIGN ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF
THE OTHER PARTIES HERETO (OTHER THAN BY OPERATION OF MERGER).


 


(H)           EXECUTION AND COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN
ORIGINAL AND, ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME
AGREEMENT.  IN THE EVENT THAT ANY SIGNATURE IS DELIVERED BY FACSIMILE OR
ELECTRONIC MAIL TRANSMISSION, SUCH SIGNATURE SHALL CREATE A VALID BINDING
OBLIGATION OF THE PARTY EXECUTING (OR ON WHOSE BEHALF SUCH SIGNATURE IS
EXECUTED) THE SAME WITH THE SAME FORCE AND EFFECT AS IF SUCH SIGNATURE DELIVERED
BY FACSIMILE OR ELECTRONIC MAIL TRANSMISSION WERE THE ORIGINAL THEREOF.


 


(I)            GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CHOICE OF
LAWS OR CONFLICTS OF LAWS PROVISIONS THEREOF THAT WOULD REQUIRE THE APPLICATION
OF THE LAWS OF ANY OTHER JURISDICTION.


 


(J)            SUBMISSION TO JURISDICTION.  EACH OF THE PARTIES TO THIS
AGREEMENT IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY,
TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR THE RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING

 

19

--------------------------------------------------------------------------------


 

shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

 


(K)           WAIVER OF VENUE.  EACH OF THE PARTIES TO THIS AGREEMENT
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, (I) ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT IN ANY COURT REFERRED TO IN SECTION 8(I) AND (II) THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.


 


(L)            CUMULATIVE REMEDIES.  THE REMEDIES PROVIDED HEREIN ARE CUMULATIVE
AND NOT EXCLUSIVE OF ANY REMEDIES PROVIDED BY LAW.


 

(m)          Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their reasonable efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or restriction.  It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.


 


(N)           ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
BETWEEN THE PARTIES HERETO PERTAINING TO THE SUBJECT MATTER HEREOF, AND
SUPERSEDES ALL OTHER PRIOR AGREEMENTS AND UNDERSTANDINGS, BOTH WRITTEN AND ORAL,
BETWEEN THE PARTIES, WITH RESPECT TO THE SUBJECT MATTER HEREOF.


 


(O)           HEADINGS; SECTION REFERENCES.  THE HEADINGS IN THIS AGREEMENT ARE
FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE
MEANING HEREOF.  UNLESS OTHERWISE STATED, REFERENCES TO SECTIONS, SCHEDULES AND
EXHIBITS ARE TO THE SECTIONS, SCHEDULES AND EXHIBITS OF THIS AGREEMENT.


 

[THIS SPACE LEFT BLANK INTENTIONALLY]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

 

DEERFIELD CAPITAL CORP.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

SIGNATURE PAGE TO THE REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------


 

 

INVESTORS:

 

 

 

BOUNTY INVESTMENTS, LLC

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

SIGNATURE PAGE TO THE REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------


 

 

[ADDITIONAL INVESTOR]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

SIGNATURE PAGE TO THE REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------


 

ANNEX A

 

PLAN OF DISTRIBUTION

 

The holders of Securities (defined below) selling or otherwise disposing of such
Securities pursuant hereto (the “Selling Securityholders”) and any of their
pledgees, donees, transferees, assignees or other successors-in-interest may,
from time to time, sell, transfer or otherwise dispose of any or all of their
shares of common stock of the Company or other securities of the Company
included for public offering in this prospectus (collectively, “Securities”) or
interests in Securities on any stock exchange, market or trading facility on
which the Securities are traded or in private transactions.  These dispositions
may be at fixed prices, at prevailing market prices at the time of sale, at
prices related to the prevailing market price, at varying prices determined at
the time of sale, or at negotiated prices.  The Selling Securityholders may use
one or more of the following methods when disposing of the Securities or
interests therein:

 

·      ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 

·      block trades in which the broker-dealer will attempt to sell the
Securities as agent but may position and resell a portion of the block as
principal to facilitate the transaction;

 

·      purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;

 

·      an exchange distribution in accordance with the rules of the applicable
exchange;

 

·      privately negotiated transactions;

 

·      short sales entered into after the effective date of the registration
statement of which this prospectus is a part;

 

·      through the writing or settlement of options or other hedging
transactions, whether through an options exchange or otherwise;

 

·      broker-dealers may agree with the Selling Securityholders to sell a
specified number of such Securities at a stipulated price per share;

 

·      a combination of any such methods of disposition; and

 

·      any other method permitted pursuant to applicable law.

 

The Selling Securityholders may also sell Securities under Rule 144 under the
Securities Act, if available, rather than under this prospectus.

 

Broker-dealers engaged by the Selling Securityholders may arrange for other
broker-dealers to participate in sales.  Broker-dealers may receive commissions
or discounts from the Selling Securityholders (or, if any broker-dealer acts as
agent for the purchaser of

 

--------------------------------------------------------------------------------


 

Securities, from the purchaser) in amounts to be negotiated.  The Selling
Securityholders do not expect these commissions and discounts to exceed what is
customary in the types of transactions involved.

 

The Selling Securityholders may from time to time pledge or grant a security
interest in some or all of the Securities owned by them and, if they default in
the performance of their secured obligations, the pledgees or secured parties
may offer and sell Securities from time to time under this prospectus, or under
an amendment to this prospectus under Rule 424(b)(3) or other applicable
provision of the Securities Act of 1933 amending the list of Selling
Securityholders to include the pledgee, transferee or other successors in
interest as Selling Securityholders under this prospectus.

 

Upon the Company being notified in writing by a Selling Securityholder that any
material arrangement has been entered into with a broker-dealer for the sale of
Securities through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, a supplement to this
prospectus will be filed, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such Selling Securityholder and
of the participating broker-dealer(s), (ii) the number of Securities involved,
(iii) the price at which such Securities were sold, (iv) the commissions paid or
discounts or concessions allowed to such broker-dealer(s), where applicable,
(v) that such broker-dealer(s) did not conduct any investigation to verify the
information set out or incorporated by reference in this prospectus, and
(vi) other facts material to the transaction.  In addition, upon the Company
being notified in writing by a Selling Securityholder that a donee or pledge
intends to sell more than 500 Securities, a supplement to this prospectus will
be filed if then required in accordance with applicable securities law.

 

The Selling Securityholders also may transfer the Securities in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

 

In connection with the sale of Securities or interests in Securities, the
Selling Securityholders may enter into hedging transactions with broker-dealers
or other financial institutions, which may in turn engage in short sales of the
Common Stock in the course of hedging the positions they assume.  The Selling
Securityholders may also sell Securities of Common Stock short and deliver these
securities to close out their short positions, or loan or pledge the Common
Stock to broker-dealers that in turn may sell these securities.  The Selling
Securityholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of Securities offered by this prospectus, which Securities
such broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

 

The Selling Securityholders may enter into derivative transactions with third
parties, or sell securities not covered by this prospectus to third parties in
privately negotiated transactions.  If the applicable prospectus supplement
indicates, in connection with those derivatives, the third parties may sell
securities covered by this prospectus and the applicable prospectus supplement,
including in short sale transactions.  If so, the third party may use

 

--------------------------------------------------------------------------------


 

securities pledged by the Selling Securityholders or borrowed from the Selling
Securityholders or others to settle those sales or to close out any related open
borrowings of stock, and may use securities received from the Selling
Securityholders in settlement of those derivatives to close out any related open
borrowings of stock.  The third party in such sale transactions will be an
underwriter and, if not identified in this prospectus, will be identified in the
applicable prospectus supplement (or a post-effective amendment).

 

The Company has advised the Selling Securityholders that they are required to
comply with Regulation M promulgated under the Securities and Exchange Act
during such time as they may be engaged in a distribution of the Securities. 
The foregoing may affect the marketability of the Securities.

 

The Company is required to pay all fees and expenses incident to the
registration of the Securities.  The Company has agreed to indemnify the Selling
Securityholders against certain losses, claims, damages and liabilities,
including liabilities under the Securities Act or otherwise.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF
SELLING SECURITYHOLDER QUESTIONNAIRE

 

Reference is made to that certain registration rights agreement (the
“Registration Rights Agreement”), dated as of [               ], 2010, by and
among Deerfield Capital Corp. (the “Company”) and Bounty Investments, LLC
(“Bounty”) and any additional investors satisfactory to Bounty.  Capitalized
terms used and not defined herein shall have the meanings given to such terms in
the Registration Rights Agreement.

 

The undersigned Holder (the “Selling Securityholder”) of the Registrable
Securities is providing this Selling Securityholder Questionnaire pursuant to
Section 4(k) of the Registration Rights Agreement.  The Selling Securityholder,
by signing and returning this Selling Securityholder Questionnaire, understands
that it will be bound by the terms and conditions of this Selling Securityholder
Questionnaire and the Registration Rights Agreement.  The Selling Securityholder
hereby acknowledges its indemnity obligations pursuant to Section 6(b) of the
Registration Rights Agreement.

 

The Selling Securityholder provides the following information to the Company and
represents and warrants that such information is accurate and complete:

 

(1)           (a)           Full Legal Name of Selling Securityholder:



(b)           Full Legal Name of Registered Holder (if not the same as
(a) above) through which Registrable Securities listed in (3) below are held:



(c)           Full Legal Name of DTC Participant (if applicable and if not the
same as (b) above) through which Registrable Securities listed in (3) below are
held:



 

(2)           Address for Notices to Selling Securityholder:



 

Telephone (including area code):

Fax (including area code):

Contact Person:

 

(3)           Beneficial Ownership of Registrable Securities:

 

(a)           Type and Principal Amount/Number of Registrable Securities
beneficially owned:



(b)           CUSIP No(s). of such Registrable Securities beneficially owned:



--------------------------------------------------------------------------------


 

(4)           Beneficial Ownership of Other Securities of the Company Owned by
the Selling Securityholder:

 

Except as set forth below in this Item (4), the Selling Securityholder is not
the beneficial or registered owner of any securities of the Company other than
the Registrable Securities listed above in Item (3).

 

(a)           Type and Amount of Other Securities beneficially owned by the
Selling Securityholder:



 

(b)           CUSIP No(s). of such Other Securities beneficially owned:

 

(5)           Relationship with the Company:

 

Except as set forth below, neither the Selling Securityholder nor any of its
affiliates, officers, directors or principal equity holders (5% or more) has
held any position or office or has had any other material relationship with the
Company (or its predecessors or affiliates) during the past three years.

 

State any exceptions here:

 

(6)           Is the Selling Securityholder a registered broker-dealer?

 

Yes         £

No           £

 

If “Yes”, please answer subsection (a) and subsection (b):

 

(a)  Did the Selling Securityholder acquire the Registrable Securities as
compensation for underwriting/broker-dealer activities to the Company?

 

Yes         £

No           £

 

(b)  If you answered “No” to question 6(a), please explain your reason for
acquiring the Registrable Securities:



 

(7)           Is the Selling Securityholder an affiliate of a registered
broker-dealer?

 

Yes         £

No           £

 

If “Yes”, please identify the registered broker-dealer(s), describe the nature
of the affiliation(s) and answer subsection (a) and subsection (b):

 

 

(a)  Did the Selling Securityholder purchase the Registrable Securities in the
ordinary course of business (if no, please explain)?

 

Yes         £

No           £

 

Explain:

 

--------------------------------------------------------------------------------


 

(b)  Did the Selling Securityholder have an agreement or understanding, directly
or indirectly, with any person to distribute the Registrable Securities at the
same time the Registrable Securities were originally purchased (if yes, please
explain)?

 

Yes         £

No           £

 

Explain:

 

(8)           Is the Selling Securityholder a non-public entity?

 

Yes         £

No           £

 

If “Yes”, please answer subsection (a):

 

(a) Identify the natural person or persons that have voting or investment
control over the Registrable Securities that the non-public entity owns:

 

(9)           Plan of Distribution:

 

The Selling Securityholder (including its donees and pledgees) intends to
distribute the Registrable Securities listed above in Item (3) pursuant to the
Registration Statement in accordance with the Plan of Distribution attached as
Annex A to the Registration Rights Agreement.

 

The Selling Securityholder acknowledges that it understands its obligations to
comply with the provisions of the Securities Exchange Act of 1934, as amended,
and the rules thereunder relating to stock manipulation, particularly Regulation
M thereunder (or any successor rules or regulations), in connection with any
offering of Registrable Securities pursuant to the Shelf Registration
Agreement.  The Selling Securityholder agrees that neither it nor any person
acting on its behalf will engage in any transaction in violation of such
provisions.

 

Pursuant to the Registration Rights Agreement, the Company has agreed under
certain circumstances to indemnify the Selling Securityholder against certain
liabilities.

 

In the event the Selling Securityholder transfers all or any portion of the
Registrable Securities listed in Item (3) above after the date on which such
information is provided to the Company other than pursuant to the Registration
Statement, the Selling Securityholder agrees to notify the transferee(s) at the
time of the transfer of its rights and obligations under this Selling
Securityholder Questionnaire and the Registration Rights Agreement.

 

In accordance with the Selling Securityholder’s obligation under the
Registration Rights Agreement to provide such information as may be required by
law or by the staff of the Commission for inclusion in the Registration
Statement, the Selling Securityholder agrees to promptly notify the Company of
any inaccuracies or changes in the information provided herein that may occur
subsequent to the date hereof at anytime while the Registration Statement
remains effective.  All notices to the Selling Securityholder pursuant to the
Registration Rights Agreement shall be made in writing, by hand-delivery,
first-class mail, or air courier guaranteeing overnight delivery to the address
set forth below.

 

--------------------------------------------------------------------------------


 

By signing below, the Selling Securityholder consents to the disclosure of the
information contained herein in its answers to Items (1) through (9) above and
the inclusion of such information in the Registration Statement and the related
Prospectus.  The undersigned understands that such information will be relied
upon by the Company in connection with the preparation or amendment of the
Registration Statement and the related Prospectus.

 

By signing below, the undersigned agrees that if the Company notifies the
undersigned that the Registration Statement is not available pursuant to the
terms of the Registration Rights Agreement, the undersigned will suspend use of
the Prospectus until notice from the Company that the Prospectus is again
available.

 

Once this Selling Securityholder Questionnaire is executed by the undersigned
and received by the Company, the terms of this Selling Securityholder
Questionnaire, and the representations, warranties and agreements contained
herein, shall be binding on, shall inure to the benefit of and shall be
enforceable by the respective successors, heirs, personal representatives, and
assigns of the Company and the undersigned with respect to the Registrable
Securities beneficially owned by the undersigned and listed in Item (3) above. 
This Selling Securityholder Questionnaire shall be governed by and construed in
accordance with the laws of the State of New York without regard to choice of
laws or conflicts of laws provisions thereof that would require the application
of the laws of any other jurisdiction.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Selling Securityholder Questionnaire to be executed and delivered either in
person or by its duly authorized agent.

 

Dated:

 

 

 

 

 

 

Beneficial Owner

 

By:

 

 

Name:

 

 

Title:

 

 

PLEASE RETURN THE COMPLETED AND EXECUTED
SELLING SECURITYHOLDER QUESTIONNAIRE TO THE COMPANY AT:

 

--------------------------------------------------------------------------------